 

EXHIBIT 10.10
GOODYEAR SUPPLEMENTARY PENSION PLAN
October 7, 2008 Restatement, effective January 1, 2005
This Restatement is to provide provisions for compliance with Section 409A of
the Internal Revenue Code for all benefits under this Plan that were not both
earned and vested prior to January 1, 2005 within the meaning of Section 409A of
the Code (“Post-2004 Benefits”). All provisions of the Plan as last amended on
August 28, 2003 apply to the accrued benefits that were earned and vested as of
December 31, 2004 within the meaning of Section 409A of the Code (“Pre-2005
Benefits”). Where a prior provision no longer applies, that Section will be
shown as the original applying to Pre-2005 Benefits (“Pre-2005 Provisions”) and
the revised sections, if any, applying only to Post-2004 Benefits (“Post-2004
Provisions”). Nothing contained herein is intended to materially enhance a
benefit or right with respect to Pre-2005 Benefits under the Plan as of
October 3, 2004 or add a new material benefit or right to such Pre-2005
Benefits.

I.   ELIGIBLE EMPLOYEES       Each employee of The Goodyear Tire & Rubber
Company and its subsidiary and affiliated companies (collectively hereinafter
sometimes called “Goodyear Companies”) who is a participant in the Retirement
Plan for Salaried Employees and/or its successor, The Salaried Pension Plan, The
Salaried Savings Plan or a comparable retirement plan for salaried employees
which complies with the requirements of Treasury Regulation Section
1.409A-3(j)(5) (herein collectively referred to as “RPSE”), and has been
selected from time to time by the Compensation Committee of the Board of
Directors as a participant in this Supplementary Pension Plan, shall be eligible
to participate either as a participant for Group I or Group II benefits as
determined by the Compensation Committee and shall participate in this Plan to
the extent of the benefits provided herein (hereinafter referred to as
“participant”).   II.   DEFINITIONS

  (a)   All terms used in this Plan which are defined in the RPSE shall have the
same meanings herein as therein, unless otherwise expressly provided in this
Plan.     (b)   For establishing Group I Benefits under this Plan, Monthly
Retirement Income shall mean the sum of an employee’s Non-Contributory Pension
calculated in the manner provided in the RPSE and his Contributory Pension
calculated in the manner provided under Section III of this Plan (without regard
to Section 415 of the Code). The Chief Executive Officer is given authority with
respect to any participant other than himself and the Compensation Committee is
given authority with respect to the Chief Executive Officer as a participant to
designate for any given year that the earnings of such participant will be
calculated by substituting the participant’s target bonus amount under the
Performance Recognition Plan in place of the actual bonus amount.     (c)   For
establishing Group II Benefits under this Plan, an employee’s Monthly Retirement
Income shall mean the sum of his Non-Contributory Pension calculated in the
manner provided in the RPSE as amended May 1, 1985, and his Contributory Pension
calculated in the manner provided under Section IV of this Plan (without regard
to Section 415 of the Code). The Chief Executive Officer is



--------------------------------------------------------------------------------



 



2

      given authority with respect to any participant other than himself and the
Compensation Committee is given authority with respect to the Chief Executive
Officer as a participant to designate for any given year that the earnings of
such participant will be calculated by substituting the participant’s target
bonus amount under the Performance Recognition Plan in place of the actual bonus
amount.

  (d)   (Only applies as a Post-2004 Provision)
A Specified Employee is an employee who is a specified employee in accordance
with Section 409A of the Code. The specified employee identification date for
the Plan is December 31 of each year. The specified employee effective date for
the Plan is each following January 1.     (e)   (Only applies as a Post-2004
Provision and with respect to Post-2004 Benefits)
For purposes of establishing whether an employee has had a separation from
service, the employee will be deemed to have a separation from service on the
date of retirement, if the employee after the date of retirement is not
reasonably anticipated to provide a level of bona fide services that exceeds 25%
of the average level of bona fide services provided by the employee in the
immediately preceding 36 months (or the total period of employment, if less than
36 months), within the meaning of Section 409A of tax code.         Continuous
Service includes all years of Continuous Service under the RPSE and any
additional years of service granted through the Company’s Continuity Plan.

III.   GROUP I BENEFITS

  (a)   Amount of Contributory Pension. Contributory Pension shall be an amount
equal to the product of:

  (i)   1/12th of the Participant’s Average Annual Earnings in excess of the
applicable Break Point.

multiplied by

  (ii)   2.2 percent for each of employee’s first 10 years of Continuous
Service, plus         1.6 percent for each of employee’s next 10 years of
Continuous Service, plus         1.0 percent for each of employee’s next
10 years of Continuous Service, plus         0.6 percent for each year of
Continuous Service in excess of 30.

  (b)   Amount of Supplementary Pension at Normal Retirement. The monthly
Supplementary Pension payable to an eligible employee for Group I benefits who
retires on his normal retirement date under the RPSE shall be determined as the
excess, if any, of (i) over (ii) where:

  (i)   is the employee’s total Monthly Retirement Income, and



--------------------------------------------------------------------------------



 



3

  (ii)   is the employee’s retirement benefit composed of the sum of (A) the
Non-Contributory Pension calculated in the manner provided in the RPSE,
(B) theContributory Pension calculated in the manner provided in the RPSE and
(C) the amount of Retirement Contributions made for the Participant in the
Salaried Savings Plan assuming interest credited at 120% of the Applicable
Federal Long-Term Rate (as prescribed under Section 1274(d) of the Code),
compounded monthly, as of the first day of each calendar quarter.

IV.   GROUP II BENEFITS

  (a)   Amount of Contributory Pension. Contributory Pension shall be equal to
the greater of:

  (i)   1/12th of an amount equal to 60 percent of the aggregate contributions
made by him under the Plan; or     (ii)   an amount equal to the product of

  (A)   his Adjusted Earnings in excess of his Monthly Base Amount,

multiplied by

  (B)   2.4 percent for each of his first 10 years of Continuous Service, plus  
      1.8 percent for each of his next 10 years of Continuous Service, plus    
    1.2 percent for each of his next 10 years of Continuous Service, plus      
  0.6 percent for each year of Continuous Service in excess of 30;

      subject, however, to a maximum of 2.2 percent for each year of Continuous
Service if he has less than 15 years of Continuous Service.

  (b)   Amount of Supplementary Pension at Normal Retirement. The monthly
Supplementary Pension payable to an eligible employee for Group II benefits who
retires on his normal retirement date under the RPSE shall be determined as the
excess, if any, of (i) over (ii) where:

  (i)   is the employee’s total Monthly Retirement Income, and     (ii)   is the
employee’s retirement benefit actually determined under the sum of
Non-Contributory and Contributory Pensions calculated in the manner provided in
the RPSE.

V.   AMOUNT OF SUPPLEMENTARY PENSION AT EARLY RETIREMENT



--------------------------------------------------------------------------------



 



4

    The monthly Supplementary Pension payable to a participant who retires
before attaining normal retirement age under the RPSE shall first be computed in
the manner provided by Section III or IV depending upon the participant’s Group,
taking into account only Continuous Service and Average Earnings to the actual
date of early retirement. Such Supplementary Pension shall then be reduced by
4/10 percent for each entire calendar month by which the date of retirement
precedes the first day of the month next following the month in which the day
preceding the participant’s 62nd birthday occurs.   VI.   AMOUNT OF
SUPPLEMENTARY PENSION AT DISABILITY RETIREMENT       (Only applies as a Pre-2005
Provision)
The monthly Supplementary Pension payable to a participant who retires on a
deferred disability pension under the RPSE shall be computed in the manner
provided by Section III or IV depending upon the participant’s Group, taking
into account only Continuous Service and Average Earnings to the actual date of
disability retirement.       AMOUNT OF SUPPLEMENTARY PENSION UPON DISABILITY    
  (Only applies as a Post-2004 Provision)
All Supplementary Pension Post-2004 Benefits will be paid in a lump sum within
90 days after the Participant becoming disabled.       A Participant is disabled
if the Participant receives at least twelve months of the Company’s Long-Term
Disability Benefits for Salaried Employees provided that the definition of
disability under such plan remains in compliance with Treasury
Regulation Section 1.409A-3(i)(4).   VII.   CALCULATION OF BENEFITS      
Participants in this Plan designated as Group I participants who were also
participants in this Plan as of June 1, 1988, shall have their benefits
calculated under the Group II benefit program as well as under the Group I
benefit program and shall be entitled to receive the higher benefit.   VIII.  
CHANGE IN SUPPLEMENTARY BENEFIT       The retirement benefit provided under this
Plan is subject to reduction after a participant’s retirement based on increases
in his benefits under the RPSE due to Section 415 limit changes. Even though a
change in the supplementary benefit may occur as provided in this Section, no
change will occur to the participant’s aggregate benefits under this Plan and
the RPSE. The Compensation Committee of the Board of Directors may, in its
discretion, add years to a participant’s years of service for purposes of
calculating the participant’s Supplementary Pension prior to the Participant’s
participation in this Plan.   IX.   OPTIONAL METHODS OF PAYMENT       (Only
applies as a Pre-2005 Provision)
A Participant may choose to have their Pre-2005 Benefit paid in any optional
form that applies with respect to an employee’s pension under the RPSE, however,
such optional form shall be independently elected (from the election made for
the form of payment for the benefit under the RPSE) for the Supplementary
Pension for which he may be eligible



--------------------------------------------------------------------------------



 



5

    under this Plan. His Supplementary Pension shall be adjusted and paid using
the same actuarial factors that would be used under the RPSE to adjust such
comparable option.

X.   SURVIVOR BENEFIT       If an eligible employee dies before retirement or
other termination of employment and a regular survivor benefit is payable to his
surviving spouse under the RPSE, a regular survivor benefit shall also be
payable to such surviving spouse under this Supplementary Pension Plan. Any such
regular survivor benefit payable under this Plan shall be computed in the same
manner as the regular survivor benefit under the RPSE but shall be based on the
Supplementary Pension payable under this Plan. Any Survivor benefit that is
attributable to Post 2004 Benefits will be paid in a lump sum within 75 days of
the Participant’s death.   XI.   PAYMENT OF BENEFITS

  (a)   All payments shall be made by the Trustee under the Trust Agreement for
Goodyear Supplementary Pension Plan to the extent the assets held by such
Trustee are sufficient to pay Supplementary Pension Benefits hereunder and, to
the extent such assets are not sufficient or in the event the Trustee is
precluded from making payments due to legal requirements or the insolvency of
The Goodyear Tire & Rubber Company or an employer, such payments shall be made
by The Goodyear Tire & Rubber Company from its general assets or by the employer
from its general assets.     (b)   (only applies as a Pre-2005 Provision) All
Supplementary Pension Pre-2005 Benefits provided for hereunder shall normally be
payable in monthly installments. The provision of the RPSE regarding the dates
of first and last payments of any pension or other amounts payable in
installments shall be applicable to amount payable under this Plan.        
(only applies as a Post-2004 Provision and with respect to Post-2004 Benefits)
All Supplementary Pension Post-2004 Benefits provided for hereunder shall be
paid as a lump sum. Such lump sum payments will be made within 90 days after
separation from service to any Participant who is not a Specified Employee. Any
Participant who is a Specified Employee shall be paid such lump sum on the first
business day that is more than six months following the date of retirement.
There is no adjustment to be made for the amount of the payment due to the
six-month waiting requirement.     (c)   (only applies as a Pre-2005 Provision
with respect to Pre-2005 Benefits)
During the period beginning 120 days prior to a participant’s retirement and
ending 30 days prior to a participant’s retirement, the participant may elect to
receive a lump sum settlement of the Supplementary Pension Benefits payable
under this Plan, subject to the following:

  (i)   The election to receive a lump sum settlement must meet the requirements
of Article IX of this Plan.     (ii)   The election to receive a lump sum
settlement must be approved and accepted by the Pension Board, which shall
approve such election only if



--------------------------------------------------------------------------------



 



6

      it determines, in its sole discretion, that a lump sum settlement is in
the best interests of the participant and his spouse.

  (iii)   The election to receive a lump sum settlement, once approved, shall be
irrevocable.     (iv)   The amount of the lump sum settlement shall be computed
by applying the rate in effect under the RPSE at the time the lump sum
settlement is to be made and the other actuarial assumptions contained in the
RPSE in effect at that time.

  (d)   An employee’s beneficiary for the purpose of this Plan shall be the
beneficiary designated by him under the RPSE. The provisions of the RPSE with
respect to amounts payable to a surviving spouse or beneficiary and selection of
a beneficiary shall apply to amounts payable under this Supplementary Pension
Plan and the selection of a beneficiary under this Plan.

XII.   ADMINISTRATION OF HOSPITAL INSURANCE TAXES       Due to the enactment of
the Omnibus Budget Reconciliation Act of 1993, effective January 1, 1994, the
benefits payable under this Plan became subject to Hospital Insurance taxes. The
Company reserves the right to administer those taxes pursuant to its good faith
interpretation of the applicable laws and its business judgment. Those taxes may
be withheld from monthly benefits payable hereunder or may be deducted from
lump-sum payments due hereunder. It may be necessary in administering such taxes
to calculate the lump-sum present value of the benefit and pay taxes on such
value, regardless of method of payment, in which event the Participant may be
required to pay the applicable taxes at the time they are deemed to be due,
prior to the time full payment of the benefits hereunder is received. The
Company reserves the right to deduct taxes paid by it on the lump-sum present
value of the benefit from monthly benefit payments until recouped if other
arrangements are not made for payment of taxes by the Participant.   XIII.  
FORFEITURE OF BENFITS

  (a)   Entitlement to Supplementary Pension. To be entitled to retire and
receive a Supplementary Pension, a Participant must have attained normal
retirement age (age 65) with five (5) years of service, have thirty years of
service or attain age 55 with ten (10 years) of service. To receive a
Supplementary pension for a Disability Retirement [or, with respect to Post-2004
Benefits, upon becoming disabled] the Participant must have 10 years of
Continuous Service.     (b)   Detrimental Conduct. The right of any participant
to a benefit under this Plan will be terminated, or, if payment thereof has
begun, all further payments will be discontinued and forfeited in the event such
participant (i) at any time subsequent to the effective date wrongfully
discloses any secret process or trade secret of the Goodyear Companies, or
(ii) engages, either directly or indirectly, as an officer trustee, employee,
consultant, partner, or substantial shareholder, on his own account or in any
other capacity, in a business venture that, within the ten-year period following
his retirement, sells products in competition with products manufactured or sold
by the Goodyear Companies. A participant who applies for a lump sum benefit as
provided under the Plan shall be required at the time of



--------------------------------------------------------------------------------



 



7

      such application to warrant that such participant will not commit any
conduct which would cause a forfeiture of his benefits and also agree to refund
to The Goodyear Tire & Rubber Company his lump sum benefit in the event his
conduct constitutes a forfeiture of benefits as provided in this Article of the
Plan.

XIV.   ADMINISTRATION

  (a)   The Goodyear Tire & Rubber Company shall be the general administrator of
this Plan. The routine administration of the Plan, except as otherwise provided
in Section XVI, shall be by the Pension Board which shall have authority to
make, amend, interpret and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions including
interpretations of this Plan, as may arise in connection with this Plan.     (b)
  In the administration of this Plan, the Pension Board may, from time to time,
employ agents and delegate to them such administrative duties as it sees fit and
may from time to time consult with counsel who may be counsel to the Company.  
  (c)   The decision or action of the Pension Board in respect of any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations thereunder shall be final
and conclusive and binding upon all persons having any interest in the Plan.

XV.   TERMINATION, SUSPENSION OR AMENDMENT

  (a)   The Board of Directors may terminate, suspend or amend this Plan at any
time or from time to time, in whole or in part subject to the requirements of
this Article. However, no such termination, suspension or amendment shall
adversely affect (1) the benefits of any employee who has theretofore retired or
(2) the right of any then current employee to receive upon retirement, or of his
surviving spouse or beneficiary to receive upon his death, the amount as a
Supplementary Pension or survivor benefit, as the case may be, to which such
person would have been entitled under this Plan prior to its termination,
suspension or amendment taking into account the employee’s Continuous Service
and Average Earnings calculated as of the date of such termination, suspension
or amendment; provided, however, that this sentence shall not apply to any such
termination, suspension or amendment certified by the Board of Directors as
having been authorized by them by reason of a finding by said Board that a
change has occurred in the laws (or the interpretation of such laws) applicable
to the Company, this Plan or the eligible employees.     (b)   Nothwithstanding
the foregoing, no termination or amendment of this Plan may accelerate payment
of Post-2004 Benefits to any Participant except under the following conditions
subject to the mandatory six-month delay for Specified Employees:        
(1) The Company may terminate and liquidate the Plan within 12 months of a
corporate dissolution taxed under section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participants’ gross incomes in the
latest of the following years (or, if earlier the taxable year in which the
amount is actually or constructively received): (a) the calendar year



--------------------------------------------------------------------------------



 



8

      in which the Plan termination and liquidation occurs; (b) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (c) the first calendar year in which the payment is
administratively practicable.

      (2) The Company may terminate and liquidate the Plan pursuant to
irrevocable action taken by the Board of Directors within the 30 days preceding
or the 12 months following a change in control event (as defined in Treasury
Regulation §1.409A-3(i)(5)), provided that this paragraph will only apply to a
payment under a plan if all agreements, methods, programs, and other
arrangements sponsored by the Company immediately after the time of the change
in control event with respect to which deferrals of compensation are treated as
having been deferred under a single plan under Treasury Regulation
§1.409A-1(c)(2) are terminated and liquidated with respect to each Participant
that experienced the change in control event, so that under the terms of the
termination and liquidation all such participants are required to receive all
amounts of compensation deferred under the terminated agreements, methods,
programs and other arrangements within 12 months of the date the Company
irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements.         (3) The Company
may terminate and liquidate the Plan, provided that (a) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Company; (b) the Company terminates and liquidates all agreements, methods,
programs, and other arrangements sponsored by the Company that would be
aggregated with any terminated and liquidated agreements, methods, programs, and
other arrangements under Treasury Regulation §1.409-1(c) if any Participant had
deferrals of compensation under all of the agreements, methods, programs, and
other arrangements that are terminated and liquidated; (c) no payments in
liquidation of the Plan are made within 12 months of the date the Company takes
all necessary action to irrevocably terminate and liquidate the Plan other than
payments that would be payable under the terms of the Plan if the action to
terminate and liquidate the Plan had not occurred; (d) all payments are made
within 24 months of the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan; and (e) the Company does not adopt
a new plan that would be aggregated with any terminated and liquidated plan
under Treasury Regulation §1.409A-1(c) if the same service provider participated
in both plans, at any time within three years following the date the service
recipient takes all necessary action to irrevocably terminate and liquidate the
Plan.

XVI.   ADJUSTMENTS IN SUPPLEMENTARY PENSION FOLLOWING RETIREMENT       If the
Pension payable under the RPSE to any employee is increased following his
retirement as a result of a general increase in the pension payable to retired
employees under this Plan, which becomes effective after January 1, 1978, the
amount of the Supplementary Pension thereafter payable to such employee under
this Supplementary Pension Plan shall be determined by the Board of Directors.
In no event shall the amount equal to the sum of the employee’s retirement
benefits the employee receives at retirement under the RPSE and under this
Supplementary Pension Plan be reduced by any adjustments in the supplementary
Pension following retirement.



--------------------------------------------------------------------------------



 



9

XVII.   GENERAL CONDITIONS

  (a)   No pension or other benefit provided under the Plan may be alienated,
sold, transferred, assigned, pledged or encumbered, in whole or in part; nor
shall any such pension or other benefit be subject to any claim of any creditor
or to garnishment, attachment or other legal process; and any attempt to
accomplish the same shall be void. All pensions and other benefits shall be
payable in United States dollars.     (b)   The adoption and maintenance of the
Plan shall not be deemed to constitute a contract with any employee or to be
consideration for, an inducement to, or a condition of, the employment of any
employee. None of the Goodyear Companies shall have any liability to provide
pensions or other benefits under the Plan except as expressly provided herein,
and no employee, unless and until his retirement or other termination of
employment occurs while the Plan is in full force and effect and under
conditions or eligibility for pension or other benefit, shall have any right to
a pension or other benefit under the Plan. Employment rights shall not be
enlarged or affected by reason of any provision of the Plan.     (c)   The
obligation of the Goodyear Companies under the Plan to provide an employee or
his beneficiary with a Supplementary Pension merely constitutes the unsecured
promise of the Goodyear Companies to make payments as provided herein, and no
person shall have any interest in, or a lien or prior claim upon, any property
of the Goodyear Companies or the Trustee under the Trust Agreement for Goodyear
Supplementary Pension Plan.     (d)   Notwithstanding anything to the contrary
contained in the Plan, (i) an employee’s right to a normal retirement pension
under the Plan shall be nonforfeitable (except as provided in Section XIII) upon
and after the date he attains his normal retirement age, and (ii) in the event
of the termination or a partial termination of the Plan, the rights of all
employees who are affected by such termination to benefits accrued to the date
of such termination, shall be nonforfeitable.     (e)   Compliance with
Section 409A of the Code. (1) It is intended that the Plan comply with the
provisions of Section 409A of the Code, so as to prevent the inclusion in gross
income of any amounts deferred hereunder in a taxable year that is prior to the
taxable year or years in which such amounts would otherwise actually be paid or
made available to Participants or Beneficiaries. This Plan shall be construed,
administered, and governed in a manner that effects such intent, and the
Committee shall not take any action that would be inconsistent with such intent.
        (2) Although the Committee shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of deferrals under this Plan is not warranted or guaranteed.
Neither the Company, the other members of the Affiliated Group, the Board, nor
the Committee (nor its designee) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant, Beneficiary or
other taxpayer as a result of the Plan.         (3) Any reference in this Plan
to Section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance promulgated with respect to such Section 409A
by the U.S. Department of Treasury or the



--------------------------------------------------------------------------------



 



10

      Internal Revenue Service. For purposes of the Plan, the phrase “permitted
by Section 409A of the Code,” or words or phrases of similar import, shall mean
that the event or circumstance shall only be permitted to the extent it would
not cause an amount deferred or payable under the Plan to be includible in the
gross income of a Participant or Beneficiary under Section 409(A)(a)(1) of the
Code.

    EXECUTED at Akron, Ohio, this 22nd day of December, 2008.

            THE GOODYEAR TIRE & RUBBER COMPANY
      By:   /s/ Joseph B. Ruocco        Joseph B. Ruocco        Senior Vice
President, Human Resources     

         
ATTEST:
  /s/ Bertram Bell     
 
 
 
     Bertram Bell    
 
       Assistant Secretary    